Exhibit Contact: Mallorie Burak Southwall Technologies Inc. Phone:(650) 798-1200 For Immediate Release Southwall Announces Q3 2008 Results DEMAND FOR HIGH PERFORMANCE ENERGY PRODUCTS DRIVES CONTINUED PROFITABILITY PALO ALTO, Calif.(BUSINESS WIRE)—November 12, 2008Southwall Technologies Inc. (OTCBB: SWTX) announced third quarter 2008 revenue of $10.6 million, up approximately 15% from 2007 third quarter revenues of $9.2 million. The year over year increase was primarily due to higher sales of energy efficiency and solar control solutions across all major markets, including Automotive, Architectural and Window Film products.For the first nine months of 2008, revenues were $34.9 million, a 20% increase over the first nine months of 2007 revenues of $29.0 million. Third quarter net income increased to $0.9 million, or $.03 per diluted share, compared to net income of $0.1 million, or $.00 per diluted share, in the third quarter of 2007. The third quarter of 2007 included $0.5 million of other income from the sale of technology and services.Year to date 2008 net income was $5.0 million, or $.16 per diluted share, compared to 2007 year to date net income of $0.6 million, or $.02 per diluted share. Third quarter 2008 gross profit was $4.2 million, or 40% of sales, compared to $3.2 million, or 34% of sales, in last year’s third quarter. Operating profit was $1.4 million, or 13% of sales, compared to $0.1 million in the third quarter of last year.A shift in product mix to higher margin energy conservation and solar control products, improved operating efficiencies and continued cost management efforts were the primary drivers of profit improvement year over year. “We are pleased with the results to date and feel that solid demand for our high performance energy products reflects an increasing and long-term global need for higher energy efficiency in green building and automotive design”, said Dennis Capovilla, Southwall’s President and CEO. About Southwall Technologies Inc. Southwall Technologies Inc. is recognized as an innovator in the development and manufacture of high performance, energy-saving films and glass products that dramatically improve the energy efficiency of architectural and automotive glass. Southwall is an ISO 9001:2000-certified manufacturer with customers in over 25 countries around the world, including Audi, BMW, DaimlerChrysler, Guardian, Peugeot-Citroen, Philips, Pilkington, Renault, Saint-Gobain Sekurit, and Volvo. This press release may contain forward-looking statements, including, without limitation, statements regarding the Company's expectations, beliefs, intentions, or strategies regarding the future.All forward-looking statements in this press release are based on information available to the Company on the date hereof, and the Company assumes no obligation to update any such forward-looking statements.These statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those presented.These risks include the possibility that the Company’s expected future results will be materially worse than estimated, that the Company may not continue to be profitable in future quarters or may not be able to achieve future long-term growth, that there will be a decline in one or more portions of our business in 2008 or thereafter, that the Company will not be successful in improving operations performance or controlling costs, that the Company will suffer a decline in manufacturing or financial effectiveness, that the Company’s new product development and joint venture will not be successful, that there may be decreasing demand in markets in addition to the electronic display market, and that the Company will not be able to secure additional financing if required, as well as risks associated with its failure to meet potential covenant requirements under future credit facilities. The current global economic environment could result in decreased demand for Southwall Technologies’ products worldwide.Further risks are detailed in the Company's filings with the Securities and Exchange Commission, including those set forth in the Company's most recent Annual Report on Form 10-K for the year ended December 31, 2007, filed with the Securities and Exchange Commission on March 31, 2008. ### SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended Nine months ended September30, 2008 September30, 2007 September30, 2008 September30, 2007 Net revenues $ 10,632 $ 9,249 $ 34,887 $ 29,005 Cost of revenues 6,383 6,070 20,063 18,673 Gross profit 4,249 3,179 14,824 10,332 Operating expenses: Research & development 976 934 2,372 3,173 Selling, general and administrative 1,852 2,122 6,170 6,932 Impairment charge (recoveries) for long-lived assets - (17 ) - (25 ) Total operating expenses 2,828 3,039 8,542 10,080 Income from operations 1,421 140 6,282 252 Interest expense, net (170 ) (191 ) (433 ) (471 ) Other income (expenses), net (238 ) 513 (123 ) 1,561 Income before provision for income taxes 1,013 462 5,726 1,342 Provision for income taxes 5 212 326 398 Net income 1,008 250 5,400 944 Deemed dividend on preferred stock 122 122 367 366 Net income attributable to common stockholders $ 886 $ 128 $ 5,033 $ 578 Net income per share: Basic $ 0.03 $ - $ 0.18 $ 0.02 Diluted $ 0.03 $ - $ 0.16 $ 0.02 Weighted average shares used in computing net income per share : Basic 28,409 27,820 28,099 27,493 Diluted 34,681 28,867 34,016 28,313 SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, 2008 December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 11,673 $ 6,492 Restricted cash 286 294 Accounts receivable, net 5,232 4,346 Inventories, net 5,944 5,640 Restricted cash loans 1,207 - Other current assets 751 837 Total current assets 25,093 17,609 Property, plant and equipment, net 15,596 17,071 Restricted cash loans - 1,242 Other assets 659 1,345 Total assets $ 41,348 $ 37,267 LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long term debt $ 3,965 $ 1,149 Accrued payable 1,304 964 Accrued compensation 1,478 1,267 Other accrued liabilities 5,268 6,350 Total current liabilities 12,015 9,730 Term debt 4,930 8,277 Other long term liabilities 2,594 2,567 Total liabilities 19,539 20,574 Series A, convertible preferred stock 4,810 4,810 Stockholders' equity: Common stock 29 28 Capital in excess of par value 78,376 78,290 Accumulated other comprehensive income: Translation gain on subsidiary 4,405 4,776 Accumulated deficit (65,811 ) (71,211 ) Total stockholders' equity 16,999 11,883 Total liabilities, preferred stock and stockholders' equity $ 41,348 $ 37,267 SOUTHWALL TECHNOLOGIES, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine months ended September30, 2008 September30, 2007 Cash flows from operating activities: Net income $ 5,400 $ 944 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Deferred income tax (49 ) (56 ) Impairment (recoveries) from long-lived assets 0 (25 ) Depreciation and amortization 2,054 2,087 Stock-based compensation 162 273 Changes in operating assets and liabilities: Accounts receivable, net (840 ) (2,129 ) Inventories, net (304 ) (373 ) Other current and non-current assets 827 161 Accounts payable and accrued liabilities (870 ) 10 Net cash provided by operating activities 6,380 892 Cash flows from investing activities: Restricted cash 0 (417 ) Proceeds from sale of property, plant and equipment 0 25 Expenditures for property, plant and equipment (1,047 ) (635 ) Net cash used in investing activities (1,047 ) (1,027 ) Cash flows from financing activities: Proceeds from exercise of stock options 293 357 Borrowings from equipment financing 603 0 Borrowings on line of credit 0 3,000 Investment credit in Germany 0 (3 ) Repayments on line of credit 0 (2,996 ) Repayments of notes payable (883 ) (837 ) Net cash provided by (used in) financing activities 13 (479 ) Effect of foreign exchange rate changes on cash (165 ) (135 ) Net increase(decrease) in cash and cash equivalents 5,181 (749 ) Cash and cash equivalents, beginning of period 6,492 5,524 Cash and cash equivalents, end of period $ 11,673 $ 4,775 Supplemental cash flows disclosures: Interest paid $ 569 $ 670 Income taxes paid $ 291 $ 398 Supplemental schedule of non-cash investing and financing activities: Dividends accrued $ 367 $ 366
